 REVEREMETAL ART COMPANY, INC.APPENDIX253NOTICE TO ALL MEMBERSAND TO ALLEMPLOYEES OF GRUNDY MININGCOMPANYPursuant to a RecommendedOrder of aTrial Examinerof the National LaborRelations Board,and in order to effectuate the policiesof the LaborManagementRelationsAct, asamended,we hereby notify you that:WE WILL NOTinstigate or participate in violenceor threatsagainst employeesof GrundyMining Company to prevent them from meetingatDunlap, Ten-nessee, or elsewhere,or to prevent them from otherwise exercising their rightto organize,form,join, or assist SouthernLabor Unionor any other labororganization.WE WILL NOTin any like or related manner restrainor coerceemployees ofGrundy MiningCompanyin the exerciseof rightsguaranteedthem bySection7 of the Act.All employeesare free to become or refrain from becoming members of SouthernLabor Union or any other labororganization.UNITED MINE WORKERSOF AMERICA, LOCAL No. 7244,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicatedirectlywith the Board'sRegionalOffice, 528Peachtree-Seventh Building,50 Seventh Street, NE., Atlanta,Georgia, TelephoneNo. 876-3311,Extension5357, if they have anyquestion concerningthisnotice orcompliancewithits provisions.RevereMetalArt Company, Inc.andAmalgamated UnionLocal 5, Metal,Iron and Miscellaneous Workers, District 5and Affiliated Unions.Case No. 2-CA-99348.March 5, 1964DECISION AND ORDER-On November 5, 1963, .Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action,as setforth in the attached Decision.There-after, the Respondent filed exceptions to the Decision and a support-ing brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act; the Board has 'delegated its powers in connection withthis case to a three-member panel [-Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The -Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and the.entire record in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.146 NLRB No. 26. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'1The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraphUpon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent, its officers, agents, successors, and assigns, shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge of unfair labor practices filed on April 5, 1963, by AmalgamatedUnion Local 5, Metal, Iron and Miscellaneous Workers, District 5 and AffiliatedUnions, herein called the Union, against Revere Metal Art Company, Inc., hereincalled Respondent or Company, the General Counsel of the National Labor Rela-tions Board issued a complaint and notice of hearing dated May 28, 1963, allegingthatRespondent had engaged in unfair labor practices in violation of Section8(a)(1) and (5) of the National Labor Relations Act, herein called the Act.Respondent filed an answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices.Pursuant to notice, a hear-ing was held before Trial Examiner George J. Bott at New York, New York, onAugust 28, 1963.All parties were represented at the hearing.Subsequent to thehearing General Counsel filed a brief which I have considered.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a New York corporationmaintainingitsprincipal office and placeof business in the city of New York where it is engaged in the manufacture, sale,and distribution of electronic metal parts and related products.During the yearprior to the issuance of the complaint, which period is representative of Respond-ent's annual operations, Respondent in the course and conduct of its business opera-tionsmanufactured, sold, and distributed at its New York City plant, productsvalued in excess of $50,000, of which products valued in excess of $50,000 wereshipped from said plant to States of the United States other than the State ofNew York. Respondent concedes, and I find, that it is an employer engaged incommerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organization within the meaning of Section2 (5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively with the Union1.The appropriate unit and the Union's majority statusOn January 3, 1963, the Regional Director for the Second Region of the NationalLabor Relations Board, having previously conducted a secret-ballot election, certi-fied that a majority of the employees of Respondent in an appropriate unit haddesignated and selected the Union as their representative for the purposes of col-lective bargaining.The unit found appropriate was: all production land mainte-nance employees, shipping and receiving department employees, inspectors, andleadmen of Respondent, employed at its New York City plant, exclusive of officeclerical and professional employees, guards, watchmen, and all supervisors as definedin the Act. I find that since January 3, 1963, the Union has been the statutoryrepresentative of the employees in the above appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act. REVERE METAL ART COMPANY, INC.2552.Respondent's refusal to sign a written agreement with the Unionembodying agreed-upon termsNegotiations between the parties for a collectve-bargaining contract began some-time in January 1963.Respondent was represented in bargaining by Harry Kason,itspresident, and Leonard Kimmell, its attorney, and on at least one occasion,Harry Kason's brother, who is is stockholder, also attended.The Union was rep-resented by Benjamin Ross, its general manager, and Peter Curley, its attorney.After several bargaining sessions, agreement was reached on all terms and condi-tions of employment on or about January 31, 1963. It had been understood allalong, and it was agreed at the last meeting, that Attorney Kimmell would reducethe agreed-upon terms to writing and send the contract to Ross, the Union's repre-sentative,for signature.On February 7, 1963, Kimmell forwarded the contract to Ross for signature.Kimmell's covering letter stated that ". . . a final copy of the agreement negotiatedbetween your union and the Revere Metal Art Company, Inc." was enclosed.Kimmell advised Ross to return the executed copy for signature by the Companyand that the copy signed by Kason would then be returned to Ross.A copy ofKimmell's covering letter went to Harry Kason, Respondent's president, and PeterCurley, the Union's attorney.Ross executed the contract and returned it to Kim-mell on or about February 8, 1963.Kimmell immediately sent the executed copyto Kason for his signature.Sometime in the middle of February, during Ross' absence from the city, MiltonShkop, vice president of the local union, telephoned Kimmell and asked him toreturn an executed copy of the agreement.Kimmell told Shkop that Harry Kasonwas angry because the Union had filed a matter with the New York State Media-tion Board involving one Jiminez,an employee of Respondent,and would not signthe contract, but, if the Union withdrew the case, Kimmell would see to it thatShkop received an executed copy of the agreement. Shkop withdrew the matterfiled with the State board near the end of February and again telephoned Kimmellabout the unexecuted labor agreement. ^ Kimmell asked Shkop if he had with-drawn the case at the State board, and when Shkop informed him that he had,Kimmell said he had not been so advised by the State board but would telephoneand find out about it. Shkop had no other conversations with Kimmell and did nottalk with Kason. In his conversations with Kimmell the only reason given for delayin execution of the contract was the filing of the case with the State board.Peter Curley, the Union's attorney, also telephoned Kimmell in Ross' absence,to inquire about the unsigned contract.Curley's first call was during the week ofFebruary 10 to ask Kimmell where the contract was because representatives of theUnion had told Curley that it had been signed by Ross and sent back to Kimmell.Kimmell expressed surprise that the Union had not received the agreement andpromised to get after Kason. - No mention was made about a charge in this con-versation.Shortly thereafter, Curley telephoned Kimmell again on the same sub-ject and this time Kimmell told him that Kason was annoyed about the matterfiled with the State board.Curley agreed to withdraw the case and Kimmell saidthat Kason would then forward a signed copy of the agreement. In later conversa-tionsbetween Curley and Kimmell, Curley mentioned that employee Jiminez, whohad been discharged by Respondent and who was involved in the case filed withthe State board, was a "vocal" union member and could not be ignored.Therewas also discussion of withdrawing the case from the State board and filing it with.theNational Labor Relations Board, and this was subsequently done.After acharge was filed with the NLRB on February 26, 1963, Curley had another con-versation with Kimmell about the unsigned agreement.In this conversation Kim-mell told Curley that Kason was now annoyed because a charge had been filedwith the NLRB. Curley reminded Kimmell that he had said that a contract wouldbe forthcoming if the Jiminez case were withdrawn from the State board, butKimmell indicated that he was having difficulty, controlling his client.Sometime in early March,Ross returned to his office after a vacation and tele-phoned Kimmell about the contract.Kimmell told him that Kason was angryabout the charge now filed with the National Board.Ross argued that the Unionhad withdrawn its case from the State board on Kimmell'sassurances that thecontract would be signed.He told Kimmell that the Union was waiting for dis-missal of the charge since it had been advised by Board officials that it had no merit.-Kimmell told Ross to telephone Kason and explain things to him.744-670-65-vol. 146-18 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoss telephoned Kason and told him the charge was going to be dismissed, butKason told him "seeing is believing."Nothing was said in this conversation withKason,or the previous ones with Kimmell,about any reason for not signing theagreement except the pendency of proceedings before the State or National Board.On March 27,1963,the NLRB dismissed the charge involving Jiminez.Ross thentelephoned Kimmell and again asked for the contract but Kimmell told him totelephone Kason,which he did.Kason told him that the contract was a goodcontract but that he could not sign it because of the welfare payments which hecould not afford.Kason asked Ross to visit him to discuss the matter but Rossprotested that he had a full agreement with Respondent and would not negotiateagain.On April 5,1963,Kimmell telephoned Curley and said Kason wanted to re-negotiate the contract.Curley refused,stating that the Union had an agreementand wanted a signed copy. That day the unfair labor practice charges in thiscase were filed,and to date the Respondent has not executed the agreement pre-pared by its counsel which embodied the agreement of the parties.AttorneyKimmell wrote Curley on April 8 and referred to their conversation of April 5.He stated that the"financial position of the company had taken a severe turn forthe worse since the parties reached tentative agreement on the terms of the bargain-ing agreement..."and asked for renegotiation of "certain of the economic pro-visions of the tentative agreement .. .To this point there is, and can be, no dispute about the facts, but Harry Kasontestified and gave his reasons for withdrawing from his early agreement.He alsoadded a conversation with Ross, as early as February 8, in which he says he alertedRoss to the Company's economic difficulties.Kason testified that his reasons fornot signing the agreement were basically economic and that he telephoned Rosssometime before Ross' departure from the city to tell him that he could not signthe contract because of declining sales.Ross left for his vacation on or aboutFebruary 10, 1963.He admitted that Kason spoke to him after the terms of thecontract were agreed to and before he left the city,but he denied that Kason saidhe could not execute the agreement because of business conditions.He stated thatthe conversation related only to the discharge of employee Jiminez and the filingof the case with the State board.I credit Ross, and findthat Kason did not raisethe question of his financial inability to meet the terms of the contract until Rosstelephoned him on or about the first of April to tell him that the Jiminez case hadbeen dismissedby the NLRB. The recordin the case supports Ross.Kimmell,Respondent's attorney,stated on the record that the reason that the contract wasnot signed initially was that Ross filed a case involving Jiminez with the State board.In addition,Kason,under examination by his own counsel,testified that he calledKimmell after the Union filed the Jiminez case to tell him he thought it was unfairtactics.He told his counsel in this conversation that he would not sign the contractuntil the Jiminez case was disposed of.No mention was made of his assertedfinancial inability to meet the contract terms.Finally, Shkop,Ross, and-Curley all testified without contradiction to conversationswith Kimmell during the weeks after February 7 (when he sent a copy of the con-tract to Ross).According to these witnesses,Kimmell never raised the questionof financial inability to abide by the contract terms until April 5,when he talked toCurley, theUnion's attorney.I cannot believe that if Kason had informed Rosson February 8 that the contract was financially burdensome he would not have soadvised- his attorney who could certainly have mentioned it to the union representa-tives in his many conversations.To the contrary,Kimmell told them all that thecontract would be signed when the Jiminez case was withdrawn.With respectto Respondent's business difficulties as a reason for not signing thecontract,the record shows the following.Before April or May 1962,Respondentwas engaged in the manufacture of cartridges for ballpoint pens. In April or May,after the settlement of a patent infringement suit at a financial loss to it, Respondentstarted in its present business with a relatively small complement of employees, but-at the same location and with the same basic equipment.Respondent'smonthlysales are only about one third,of what they,were when it was in the ballpoint penbusiness.Kason testified that he explained his financial position to the Union during theirnegotiations in late January 1963,but that after some give-and-take in negotiations,he felt he could"carry the burden and go along with a contract... .He basedhis judgment,he said,on his sales figures for the month of January.He testifiedthat within a few days,however,he decided that he could not meet the economic REVERE METAL ART COMPANY, INC.257terms of the agreement and so informedRoss.'His judgment here was based onhis evaluation of February sales.The record does not reflect the February 1963sales but sales in April 1963 were down from January.Respondent's sales in thelast 6 months of 1962 ranged from about $18,000 to $25,000.Kason testified that he did not have sales figures for a particular month until afew weeks after the month ended, but later he indicated that based on his experiencehe might have a good idea during the month whatsaleswould be for that month.Since sales (shipments) are based on prior orders on the books, Kason also wouldhave an idea in one month what the sales would be in the next.When negotiations between the Union and Respondent began in January 1963,the Company had been engaged in its present line of business for about 8 months.The patent infringement suit had been settled in April 1962, and its effects wereknown to the Company.Kason knew what his sales had been for the last 8 monthsand admitted that he had all those factors in mind when he negotiated and agreedto the terms of a labor contract. I do not believe him in his testimony that heagreed to the contract on the basis of the January sales only, and that a radicalchange in circumstances made it impossible for him to execute the agreement.Heknew what the past year's experience had been and, as a good businessman, hadan idea of what February would bring. I find that he agreed to the labor contracton the basis of the Company's condition as evidenced by the Company's recordsfor the period during which it manufactured electronic parts and that, in any case,the record does not show as radical a differencein salesin 1963 as Kason wouldhave us believe.He admitted, for example, that April 1963 sales were greater thanNovember 1962 sales.Moreover he stated that between January 31 and Febru-ary 10 he discussed the Company's economic position with his brother and decidedthat "the tendency was down ...As a result, he decided that he could not "goalong with a contract" such as he had agreed to.As indicated above, HarryKason's brother attended at least one of the negotiatingmeetings.The logicalinference is, therefore, that Kason decided to avoid the obligations of his agreementwith the Union almost immediately after negotiations were concluded.3.Respondent's unilateral wage increases- .The contract negotiated by the parties in late January 1963, and which Respond-ent refused to execute, provided for a wage increase for all unit employees of 7cents per hour for the first year of the agreement, 6 cents for the second, and 7cents for the third.Respondent never put these increases into effect. -On April 1, 1963, however, Respondent, without notifying the Union, granteda 10 cents an hour increase to 13 employees and a 5 cents an hour increase to 5others.The rest of the approximately 30 employees in the unit got no increases.Harry- Kason testified that he granted theseincreasesto quietunrest inthe plant.Respondent's attorney, Kimmel], in his conversations with the Union's attorney,during February and March 1963, did not advise or consult with him about thepossibility of wage increases and Harry Kason did not mention it to Ross in hisconversation with him in late March.Kason testified that he first told Ross aboutthe increases in May 1963.4.Discussion and conclusions with respect to the alleged refusal to bargainWithout passing on General Counsel's first contention that Respondent's refusalupon request to execute the contract-agreed to on or about January 31, 1963, is aviolation of Section 8(a) (5) of the Act regardless of Respondent's reasons ormotivation, I find that the circumstances of this case establish that Respondent'srefusal to execute the agreement was in bad faith .2 Respondent entered into an1 I have found above that this alleged conversation did not, take place as testified toby Kason.°For his first position of a.."per,se"-violation, General Counsel relies onH. J. HeinzCompany v N.L.R B.,311 ' U.S. 514, and the definition of bargaining in Section 8(d) of'the Act'which includes the requirement of the "execution of a written contract incorporat-ing any agreement reached if requested by either party"See,however, JusticeFrankfurter's separate opinion inN.L.R B v. Insurance Agents' International Union,AFL-CIO (Prudential Ins.Co.),'361 U.S. 477, 509, in which he explains ' that, the CourtinHeinzregarded the refusal to execute the agreement as a manifestation that the,em-ployer's state ofmindwas hostile to agreement with the union. 'But see also,N.L.R.B. v.Benne Katz, d/b/a WilliamsburgSteelProducts Co.,369 U.S. 736, where the Court sus-tained the Board in finding certain unilateral actions during negotiations as violationsof Section 8(a) (5) without an accompanying finding of overall subjective bad faith. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement with the Union based upon a business experience of 8 months and afterat least five bargaining sessions during which Respondent's financial position wasdiscussed.Within a week, however, Harry Kason had talked to his brother andchanged his mind about the contract, although there was no radical change incircumstances or nothing in existence that he could not have reasonably foreseenAlthough Kason's final position at the hearing was that his refusal to sign wasbasically for economic reasons, he and his attorney insisted for months to theUnion that the agreement would be signed if charges were withdrawn from theState or National Labor Board.3 In my view, and I so find, Respondent's manyreferences in FebruLry and March of 1963 to the matters pending either beforethe State or National Board were nothing more than a cloak to cover its intentionto avoid its obligation to bargain with the Union.Finally,Respondent's grant of wage increases on April 1, 1963, without priornotification to or discussion with the Union, and in an amount greater and differ-ent from that already negotiated with the Union, is evidence of and reveals Respond-ent's rejection of the principle of collective bargaining.At the time of the increasesRespondent had not only avoided its obligation to sign the agreement on the pretextof the charges but was now avoiding its obligation to meet with the Union at allabout matters which vitally affected the employees.Moreover, Respondent's wageincreases were given at a time when Respondent was asserting that it could notafford the Union's welfare plan agreed to in the earlier negotiations and reflectadversely on Respondent's plea of inability to make the payments under the plan.I find on the basis of Respondent's total course of conduct that its refusal to executethe agreement negotiated by the parties on or about January 31, 1963, was in badfaith and that by such conduct Respondent violated Section 8(a)(1) and (5) of \theAct.I also find that Respondent's bypassing of the Union and granting wage increasesto employees in the circumstances set forth above was an independent violationof Section 8(a)(1) and (5) of the Act .4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesitwill be recommended that Respondent be ordered to cease and desist therefromand to take certain affirmative action designed to effectuate the policies of the Act.Itwill be recommended that, upon request of the Union, the Respondent sign theagreement it agreed to on or about January 31, 1963. If no such request is madeby the Union, pit will be recommended that Respondent be ordered to bargain collec-tively, upon request, with the Union as the exclusive representative of the employeesin the appropriate unit, and, if an understanding is reached, embody such under-standing in a signed agreement.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Revere Metal Art Company, Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) ofthe Act.3.All productionand maintenanceemployees,shipping and receivingdepartmentemployees, inspectors, and leadmen of the Company, employed at its New YorkCity plant, exclusive of office clerical and professional employees, guards, watch-men, and all supervisors as defined in the Act, constitutea unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.S Respondentmay not conditionbargainingon the withdrawal of charges.HomerGregory Co., Inc.,123 NLRB 1842.4N.L.R.B. v. BenneKatz, supra. REVERE METAL ART COMPANY, INC.2594.At all times since January 3, 1963, the Union has been, and now is, the ex-clusive representative of the employees in the unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on or about February 8, 1963, to execute'the agreement finallyagreed to by the parties on or about January 31, 1963, Respondent has engaged inunfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By unilaterally granting wage increases to-certain employeesion April 1, 1963,Respondent also violated Section 8(a) (5) of the Act.7.By the foregoing conduct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, and has thereby engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7).RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Revere Metal Art Company, Inc., its officers, agents, succesors,and assigns,shall:1.Cease and desist from:(a)Refusing, if requested to do so by the Union, to sign the agreement reachedwith the Union on or about January 31, 1963, or, if no such request is made,refusing, on request, to bargain collectively with the Union as the exclusive bargain-ing representative of all its employees in the appropriate unit with respect to ratesof pay, wages, hours of employment, and other terms and conditions of employ-ment, and if an understanding is reached, embody such understanding in a signedagreement.(b)Making or effecting any changes in rates of pay, wages, hours, or other termsor conditions of employment of its employees in the appropriate unit without first,giving notice to and consulting the statutory representative of its employees.(c) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which it is found will effectuate the.policies of the Act:(a)Upon the request of the Union, sign forthwith the agreement reached withthe Union on or about January 31, 1963. If no such request is made, upon requestof the Union, bargain collectively with it as the exclusive representative of theemployees in the above unit, and if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its plant in New York, New York, copies of the attached noticemarked "Appendix." 5Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted by Respondent immediately upon receiptthereof and maintained by it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region, in writing, within 20days from the receipt of this Decision 6 and Recommended Order what steps ithas taken to comply therewith.5 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substiuted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."e In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith " 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that:WE WILL, if requested to do so by Amalgamated Union Local 5, Metal, Ironand Miscellaneous Workers, District 5 and Affiliated Unions, sign the agree-ment reached with the above Union on or about January 31, 1963. If no suchrequest is made, we will, upon request, bargain collectively with the above-named Union for the unit described herein with respect to rates of pay, wages,hours of work, and other terms and conditions of employment, and if anunderstanding is reached, embody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees, shipping and receiving de-partment employees, inspectors, and leadmen employed at the Company'sNew York City plant, exclusive of office clericals and professional em-ployees, guards, watchmen, and all supervisors as defined in the Act.WE WILL NOT make or effect any change in rates of pay, wages, hours, orother terms or conditions of employment of our employees in the appropriateunit without first giving notice to and consulting with the statutory representa-tive of our employees.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce employees in the exercise of rights guaranteed them in Section 7 of theAct, except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.REVERE METAL ART COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they have any question concerning this notice or compliance with itsprovisions.Kingsport Press, Inc.andLocal 175, Electrotypers Union, Inter-nationalStereotypers & Electrotypers Union of North Amer-ica, AFL-CIO and Kingsport Printing Pressmen & Assistants'Union No. 336, International Printing Pressmen & Assistants'Union of North America, AFL-CIO and Progressive LodgeNo. 1694, International Association of Machinists, AFL-CIOand Bindery Workers Union, Local No. 82, InternationalBrotherhood of Bookbinders, AFL-CIO, Petitioners.'CasesNos. 10-RC-5804, 10-RC-5805, 10-RC-5806, and 10-RC-5807.March 5, 1964DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held before'The several Petitioners are referred to herein as the Electrotypers, the Pressmen, theMachinists, and the Bindery Workers, respectively.The Pressmen intervened in CasesNos. 10-RC-5806 and 10-RC-5807 on the basis of representative showings of interest,i.e., In excess of 30 percent.For this reason, we shall treat the Pressmen as a cross-petitioner in those two cases.146 NLRB No. 136.